DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 08 March 2021 for the application filed 09 July 2019. Claims 1-28 are pending:
Claims 3, 6-12, 14-16, 18-23, and 25-28 have been amended; and
Claims 23-25 and 28 have been withdrawn without traverse in the reply filed 08 March 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/696,694 filed 11 July 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election of Claims 1-22, 26, and 27 in the reply filed on 08 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 23-25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Claim 28, Invention II, drawn to a method for performing liquid chromatography) and a nonelected species (Claims 23-25, Species B, drawn to negatively charged ionized first and second ionizable groups), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 March 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
However, upon further search and consideration, Claim 1 was determined to contain allowable subject matter. Pursuant to the procedures set forth in MPEP § 821.04(b), Claim 28, directed to the process of making or using the allowable product, and Claims 23-25, directed to a species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Invention I (Claims 1-27) and Invention II (Claim 28) and among Species A and B as set forth in the Office action mailed on 08 January 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 09 July 2019 are illegible and of poor resolution/quality; the majority of labels, texts, molecular diagrams, and chromatograms are too pixelated, small, or unclear in FIGs. 1A-C, 2A-B, 3, 4, 5A-D, 6, 7A-C, 8A-D, and 9A-C. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Chemical names are misspelled; e.g., “2-imidazolinylpropryl” in p0014, p0084, p0107, p0132, and p0168; “n-butyl-aza-sialcyclopentane” in p0014, p0085, p0133, and p0169.
Note: this is not an exhaustive list. The Examiner requests Applicant carefully review the disclosure for additional misspellings.
Appropriate correction is required.
The use of the terms “RapiFluor-MS”, “InstantPC”which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 4 is objected to because of the following informalities:
“…is greater than or equal to…” (line 2).
Claim 7 is objected to because of the following informalities:
“…is greater than or equal to an internal…” (line 2);
“…diameter of the analytical column, and wherein the trapping…” (line 3; add a comma).
Claim 12 is objected to because of the following informalities:
“…carbon atoms, and wherein the second hydrocarbon…” (line 3; add a comma).
Claim 13 is objected to because of the following informalities:
“…carbon atoms, and wherein the second groups…” (line 2; add a comma).
Claim 20 is objected to because of the following informalities:
“imidazolinylpropryl” (line 3) should be corrected to “imidazolinylpropyl”; and
“…the first ionizable groups are selected from… [[or ]]and imidazole groups” (lines 2-3).
Claim 21 is objected to because of the following informalities:
“sialcyclopentane” (line 6) should be corrected to “silacyclopentane”; and
“…the second ionizable groups are selected from… n-methyl-aza-sialcyclopentane, [[or ]]and bis-3-methylaminopropyl silyl groups (lines 2-6).
Claim 22 is objected to because of the following informalities:
“…wherein[[,]] the molar ratio of the first…” (line 2, delete the comma).
Claim 24 is objected to because of the following informalities:
“...are carboxylic acid groups, and the second ionizable…” (line 2, add a comma).
Claim 26 is objected to because of the following informalities:
“…core of a first material, and wherein the second chromatographic…” (line 3, add a comma).
Claim 28 is objected to because of the following informalities:
“one or more mobile phase delivery sources” is repeated in line 10.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“(g) one or more mobile phase delivery sources configured to pump a first mobile phase…” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1-28 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is directed toward a liquid chromatography system comprising a trapping column and an analytical column with an injector, a detector, and a pump. The system further comprises first and second flow paths wherein the first flow path includes the injector and trapping column but excludes the analytical column and the second flow path includes the trapping and analytical columns. The trapping and analytical columns further include hydrophobic chromatographic material having different properties; i.e., the analytical column material has greater hydrophobicity and a different pKa value than those of the trapping column.
The claimed system structure and flow paths are known in the art. For example, CAZER et al. (US Patent 5,071,547) discloses a dual chromatography column apparatus with column switching capability having at least one detector, a fluid conveyance system with a multi-valve arrangement and a fluid conduit assembly (c1/62-66), at least one pump, and a sample injector (c3/42-47). CAZER further discloses that samples can be loaded onto a first column, eluted, and subsequently collected (i.e., a first flow path including the injector and the trapping column but not the analytical column; c3/56-58); the column configuration can then be changed such that sample is loaded onto a first column, eluted onto the second column, eluted, and subsequently collected (i.e., a second flow path including the trapping column and the analytical column; c3/67-c4/1). However, CAZER is silent as to the properties or even the makeup of the media of the columns.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MAIER-ROSENKRANZ et al. (WO 2009/023268 A1); ‘268 discloses guard and analytical columns (FIG. 1, p0012) with media particle and column characteristics. WIKFORS (US Patent 2017/0100682 A1) discloses a dual column chromatography system with a valving system allowing for different flow configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777